The statute 31 Elizabeth, ch. 5, is in force in this State, and bars the plaintiff's right of action.*
* This case occurred in 1806 N.C. and the Court resorted to the statute of Elizabeth, because at that time the General Assembly had passed no general act limiting the time for bringing penal actions. In 1808 they passed "An act to limit penal actions." in which it is declared, "That all actions and suits to be brought on any penal act of the General Assembly for the recovery of the penalty therein set forth shall be brought within three years after the cause of such action or suit shall or may have accrued, and not after: Provided, that this act shall not affect the time of bringing suit on any penal act of the General Assembly which hath a time limited therein for bringing the same." — REPORTER.